765 P.2d 811 (1988)
307 Or. 242
Lowell SPIESS, Petitioner/Cross-Respondent On Review,
v.
Richard H. JOHNSON, M.D., and Richard H. Johnson, Respondent/Cross-Petitioner On Review,
Terrell Templeman, Bruce S. Barnes, Dba Pendleton Professional Services, Respondents On Review, and
Alta M. Case, Defendant (below).
TC 86254; CA A41991; SC S34965, S34975.
Supreme Court of Oregon, In Banc[*].
Argued and Submitted June 8, 1988.
Decided December 20, 1988.
Theodore H. Heap, Portland, argued the cause and filed the petition for petitioner/cross-respondent on review.
*812 Thomas M. Christ, Mitchell, Lang & Smith, Portland, argued the cause and filed the petition for respondent/cross-petitioner on review Richard H. Johnson, M.D.
Don G. Swink, Portland, argued the cause for respondents on review Terrell Templeman and Bruce S. Barnes, d/b/a Pendleton Professional Services.
Affirmed by an equally divided court.
NOTES
[*]  Lent, J., retired effective Sept. 30, 1988.